Case 1:20-mc-00035-JRS-MJD Document 4 Filed 05/14/20 Page 1 of 4 PageID #: 28




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

GLOBAL AGILITY SOLUTIONS,                          §
INC.                                               §
                                                   §
V.                                                 §            1:20-MC-0314-RP-AWA
                                                   §            (S.D. Ind. No. 1:19-CV-987-TWP)
MELISSA BARKER                                     §

                                               ORDER

        Before the Court is Non-Party Global Agility Solutions, Inc.’s Motion to Quash an Out of

State Subpoena, filed on March 24, 2020. Dkt. No. 1. The motion was referred to the undersigned

for resolution. Global Agility moves pursuant to Rule 45 to quash a subpoena (Dkt. 1-1) served by

Melissa Barker, Plaintiff in the underlying action Melissa Baker v. Kapsh Trafficcom USA, Inc. and

Gila, LLC, Case No. 1:19-CV-987-TWP-MJD in the United States District Court for the Southern

District of Indiana, Indianapolis Division.

        The underlying suit is a putative class action challenging certain toll fees for the RiverLink

Toll Bridges, which are part of the tolling system for multiple major bridges over the Ohio River that

connect Kentucky and Southern Indiana. See Case No. 1:19-CV-987 (Am. Compl., Dkt. No. 35).

Petitioner Global Agility, which is not a party to that suit, received a subpoena from Plaintiff Melissa

Barker on March 10, 2020. Dkt. 1-1. The subpoena requests production of documents for inspection

and copying at the offices of Defendants’ legal counsel in Indianapolis, Indiana. Id. at 4.

        Global Agility argues that because its sole physical presence is in Austin, Texas, the

subpoena should be quashed because it requires compliance beyond the 100-mile geographical limit

set forth in Rule 45(c). Dkt. 1 at 1-2. It also objects that the subpoena requires disclosure of

confidential commercial information that is subject to a non-disclosure agreement between Global
Case 1:20-mc-00035-JRS-MJD Document 4 Filed 05/14/20 Page 2 of 4 PageID #: 29




Agility and Gila, LLC, a defendant in the underlying case. Id. at 2. The Court, however, believes

that this matter should be transferred to the Southern District of Indiana, where the underlying case

is being heard.

       The Court’s analysis in deciding disputes regarding out-of-district subpoenas is governed by

Rule 45. Paws Up Ranch, LLC v. Green, 2013 WL 6184940, at *1 (D. Nev. Nov. 22, 2013).

Generally speaking, Rule 45 requires that disputes related to non-party subpoenas be resolved

locally, to avoid imposing undue travel or expense burdens on non-parties who are challenging a

subpoena. See, e.g., FED. R. CIV. P. 45(d)(2)(B)(i) (directing that motions to compel be filed in “the

district in which compliance is required”). Effective December 1, 2013, however, a significant

change was made to Rule 45 through the addition of a new subsection, which states:

       (f) Transferring a Subpoena-Related Motion. When the court where compliance
       is required did not issue the subpoena, it may transfer a motion under this rule to the
       issuing court if the person subject to the subpoena consents or if the court finds
       exceptional circumstances.

FED. R. CIV. P. 45(f). The Advisory Committee’s comments to the amendment indicate that “transfer

to the court where the action is pending is sometimes warranted,” when the interests in having the

issuing court decide the dispute “outweigh the interests of the nonparty served with the subpoena in

obtaining local resolution of the motion.” Id. The Committee notes that “transfer may be warranted

in order to avoid disrupting the issuing court’s management of the underlying litigation, as when that

court has already ruled on issues presented by the motion or the same issues are likely to arise in

discovery in many districts.” Id.; Gaddis v. Garrison Prop. and Cas. Co., 2016 WL 3081067, at *2

(W.D. Tex. May 31, 2016). This is such a case.




                                                  2
Case 1:20-mc-00035-JRS-MJD Document 4 Filed 05/14/20 Page 3 of 4 PageID #: 30




        As noted, the underlying case is pending in the Southern District of Indiana. It appears to be

a potentially complex class action. The underlying case has been on file since March 2019, and the

court there has been immersed in the dispute for some time. It is currently considering extensive

briefing on class certification. The Indiana court has already issued several orders addressing

discovery disputes. See Case No. 1:19-CV-987 (Dkt. Nos. 58, 59, 70, 117). It has also issued a series

of protective orders and orders directing that certain materials should be sealed. See id. Dkt. Nos.

113, 123, 127, 170, 188, 194, 198. This Court, meanwhile, has no familiarity with the details of the

case, the scope of discovery, or the special protection that may be required for certain evidence.

        All of these factors supports the conclusion that exceptional circumstances warrant

transferring this motion to Indiana. Moreover, transfer of this motion will foster the interests of

fairness, consistency, judicial economy, and speed of resolution. Uniformity of rulings in a complex

case is critical to achieving fairness to the parties and non-parties. The court in the Southern District

of Indiana has been dealing with this dispute for over a year, and with the discovery and sealing

issues for several months. Any ruling this Court might issue could easily disrupt the Indiana court’s

management of the underlying litigation, both procedurally and substantively.

        Finally, any inconvenience that may be caused to Global Agility by transfer will be minor,

at most. In the current pandemic environment most federal courts are conducting hearings via video

conference, and electronic filing of documents has been the norm in federal court for more than a

decade. Moreover, the actual production of records nearly always takes place electronically, either

by uploading documents to a secure cloud-based discovery site, or by sending the documents in

electronic form on a storage device to the requesting party. Nothing about transfer of the motion to




                                                   3
Case 1:20-mc-00035-JRS-MJD Document 4 Filed 05/14/20 Page 4 of 4 PageID #: 31




the court presiding over this case will cause Global Agility the sort of inconvenience or expense that

would warrant this Court refraining from transferring the case.

       It is therefore ORDERED that Global Agility’s Motion to Quash an Out of State Subpoena

(Dkt. No. 1) is TRANSFERRED to the United States District Court for the Southern District of

Indiana, Indianapolis Division. It is FURTHER ORDERED that this matter is CLOSED.

       SIGNED this 14th day of May, 2020.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE




                                                  4
